 

Exhibit 10.1



 

Healthcare

Facility Note

Section 232

 

U.S. Department of Housing

and Urban Development

Office of Residential

Care Facilities

 

OMB Approval No. 2502-0605

(exp. 03/31/2014)

 

Public reporting burden for this collection of information is estimated to
average 1 hours. This includes the time for collecting, reviewing, and reporting
the data. The information is being collected to obtain the supportive
documentation which must be submitted to HUD for approval, and is necessary to
ensure that viable projects are developed and maintained. The Department will
use this information to determine if properties meet HUD requirements with
respect to development, operation and/or asset management, as well as ensuring
the continued marketability of the properties. This agency may not collect this
information, and you are not required to complete this form, unless it displays
a currently valid OMB control number. 

 

Warning: Any person who knowingly presents a false, fictitious, or fraudulent
statement or claim in a matter within the jurisdiction of the U.S. Department of
Housing and Urban Development is subject to criminal penalties, civil liability,
and administrative sanctions. 

 

HEALTHCARE FACILITY NOTE

(MULTISTATE)

 

FHA Project No.:     126-22125

FHA Project Name:   _________

 

US $_______

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of LANCASTER POLLARD MORTGAGE COMPANY,
LLC, a limited liability company organized and existing under the laws of
Delaware the principal sum of _______________________ Dollars (US $________)
(the “Loan”), with interest on the unpaid principal balance at the Interest
Rate.

 

As used herein, “Interest Rate” means the annual rate of __________ per centum
(_____%).

 

1.          Defined Terms. As used in this Note, (a) the term “Lender” means the
holder of this Note, (b) the term “Indebtedness” means the principal of,
interest on, and all other amounts due at any time under this Note, the
Borrower’s Security Instrument or any of the other Loan Documents, including
prepayment premiums, late charges, default interest, and advances under Section
13 of the Borrower’s Security Instrument to protect the security of the
Borrower’s Security Instrument; (c) the term “Borrower’s Security Instrument”
has the meaning set forth in Section 4 of this Note; and (d) the term “Program
Obligations” means (1) all applicable statutes and any regulations issued by the
U.S. Department of Housing and Urban Development (“HUD”) pursuant thereto that
apply to the Project, including all amendments to such statutes and regulations,
as they become effective, except that changes subject to notice and comment
rulemaking shall become effective only upon completion of the rulemaking
process, and (2) all current requirements in HUD handbooks and guides, notices,
and mortgagee letters that apply to the Project, and all future updates, changes
and amendments thereto, as they become effective, except that changes subject to
notice and comment rulemaking shall become effective only upon completion of the
rulemaking process, and provided that such future updates, changes and
amendments shall be applicable to the Project only to the extent that they
interpret, clarify and implement terms in this Note rather than add or delete
provisions from such document. Handbooks, guides, notices, and mortgagee letters
are available on HUD’s official website:
http://www.hud.gov/offices/adm/hudclips/index.cfm or a successor location to
that site.

 



Previous versions obsoletePage 1 of 9form HUD-94001-ORCF (Rev. 03/13)

 

 

The definition of any capitalized term or word used herein can be found in this
Note and, if not found in this Note, then found in the Healthcare Regulatory
Agreement – Borrower between Borrower and HUD (the “Borrower’s Regulatory
Agreement”) and/or the Borrower’s Security Instrument.

 

2.          Address for Payment. All payments due under this Note shall be
payable in immediately available funds at ________________________, or such
other place as may be designated by written notice to Borrower from or on behalf
of Lender.

 

3.          Payment of Principal and Interest. Principal and interest shall be
paid as follows:

 

(a)          Interest only at the Interest Rate on the principal outstanding for
the period beginning on the date of disbursement and ending on and including the
last day of the month in which such disbursement is made shall be payable on
______________. Thereafter, consecutive monthly installments of principal and
interest, each in the amount of _________________ (US $_________), shall be
payable on the first day of each month beginning on _______________, until the
entire unpaid principal balance evidenced by this Note is fully paid. Any
remaining principal and interest shall be due and payable on _________ or on any
earlier date on which the unpaid principal balance of this Note becomes due and
payable, by acceleration or otherwise (the “Maturity Date”).

 

(b)          Any regularly scheduled monthly installment of principal and
interest that is received by Lender before the date it is due shall be deemed to
have been received on the due date solely for the purpose of calculating
interest due.

 

4.          Security. The Indebtedness is secured by, among other things, that
certain Healthcare Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing (Oregon), dated as of the date of this Note (the “Borrower’s
Security Instrument”), and reference is made to the Borrower’s Security
Instrument for other rights of Lender as to collateral for the Indebtedness.

 

5.          Application of Payments. If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness that is less
than all amounts due and payable at such time, Lender shall apply that payment
to amounts then due and payable in the manner and in the order set forth in
Section 7(a)(3) of the Borrower’s Security Instrument. Neither Lender’s
acceptance of an amount that is less than all amounts then due and payable nor
Lender’s application of such payment in the manner authorized shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower’s obligations under this Note shall remain unchanged.

 



Previous versions obsoletePage 2 of 9form HUD-94001-ORCF (Rev. 03/13)

 

 

6.          Acceleration. If a Monetary Event of Default occurs and is
continuing, for a period of thirty (30) days, the entire unpaid principal
balance, any accrued interest and all other amounts payable to Lender under this
Note and any of the other Loan Documents shall at once become due and payable,
at the option of Lender, without any prior notice to Borrower. If a Covenant
Event of Default occurs and the Indebtedness is accelerated as set forth in the
Borrower’s Security Instrument, the entire unpaid principal balance, any accrued
interest, and all other amounts payable to Lender under this Note and any of the
other Loan Documents shall at once become due and payable. Lender may exercise
this option to accelerate regardless of any prior forbearance. Upon Lender’s
exercise of any right of acceleration under this Note, Borrower shall pay to
Lender, in addition to the entire unpaid principal balance of this Note
outstanding at the time of the acceleration, all accrued interest and all other
sums due Lender under the Loan Documents.

 

7.          Late Charge. If any monthly amount payable under this Note or under
the Borrower’s Security Instrument or any of the other Loan Documents is not
received by Lender within fifteen (15) days after the amount is due, Borrower
shall pay to Lender, immediately and without demand by Lender, a late charge
equal to two percent (2%) of such monthly amount. Borrower acknowledges that its
failure to make timely payments will cause Lender to incur additional expenses
in servicing and processing the Loan, and that it is extremely difficult and
impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Section represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
monthly payment.

 

8.          Exculpation; Remedies.

 

(a)          Except for personal liability expressly provided for in this Note
or in the Borrower’s Security Instrument or in the Borrower’s Regulatory
Agreement, the execution of this Note shall impose no personal liability upon
Borrower and Summit Healthcare REIT, Inc. for payment of the Indebtedness
evidenced thereby and in the Event of Default, the holder of this Note shall
look solely to the Mortgaged Property in satisfaction of the Indebtedness and
will not seek or obtain any deficiency or personal judgment against Borrower and
Summit Healthcare REIT, Inc. except such judgment or decree as may be necessary
to foreclose or bar its interest in the Mortgaged Property and all other
property mortgaged, pledged, conveyed or assigned to secure payment of the
Indebtedness; provided, that nothing in this Section 8 and no action so taken
shall operate to impair any obligation of Borrower under the Borrower’s
Regulatory Agreement.

 



Previous versions obsoletePage 3 of 9form HUD-94001-ORCF (Rev. 03/13)

 

 

(b)          Notwithstanding Section 8(a) above, Borrower shall be liable to
Lender for any loss or damage suffered by Lender as a result of (1) failure of
Borrower to apply all insurance proceeds and condemnation proceeds as required
by Sections 19 and 20 of the Borrower’s Security Instrument; (2) failure of
Borrower to comply with Section 15 of the Borrower’s Security Instrument
relating to the delivery of books and records, statements, schedules and
reports; (3) Borrower’s acquisition of any property or operation of any business
not permitted by Section 33 of the Borrower’s Security Instrument; (4) a
transfer or the granting of a lien or encumbrance that is an Event of Default
under Sections 17 and 21 of the Borrower’s Security Instrument, other than a
transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company; or (5) fraud or written material misrepresentation by
Borrower or any officer, director, general partner, member, manager or employee
of Borrower in connection with the Loan Application for or creation of the
Indebtedness or any request for any action or consent by Lender. These damages
shall be paid only from the available proceeds of an appropriate insurance
policy or from Surplus Cash or other escrow accounts.

 

(c)          Notwithstanding Section 8(a) above, Borrower shall provide complete
redress as set forth in Section 45(c) of the Borrower’s Security Instrument and
shall indemnify and hold harmless the Indemnitees as set forth in Section 48 of
the Borrower’s Security Instrument.

 

9.          Voluntary and Involuntary Prepayments.

 

(a)          This Note contains a prepayment restriction and prepayment premium
charge acceptable to HUD as to term, amount, and conditions, which are set forth
in the attached Rider 1, including that in the event of a default, pursuant to
Program Obligations, HUD may override any lockout or any prepayment premium, or
combination thereof, in Rider 1 on the last day of any calendar month during any
year in which the prepayment premium is greater than one percent (1.00%) in
order to facilitate a partial or full refinancing of the Mortgaged Property and
avoid a mortgage insurance claim.

 

(b)          Any application by Lender of any collateral or other security to
the repayment of any portion of the unpaid principal balance of this Note prior
to the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium in the amount provided for in Section 9(a) or in Rider 1, as
applicable.

 

(c)          Notwithstanding the provisions of subsections (a) and (b) above, no
prepayment premium shall be payable with respect to (1) any prepayment made,
other than as a result of acceleration, no more than thirty (30) days before the
Maturity Date, (2) any prepayment occurring as a result of the application of
any insurance proceeds or condemnation award under the Borrower’s Security
Instrument, or (3) any reduction in the original principal amount of the Loan,
or any prepayment, resulting from any cost certification or other report
required by HUD pursuant to Program Obligations.

 

(d)          Any permitted or required prepayment of less than the unpaid
principal balance of this Note shall not extend or postpone the due date of any
subsequent monthly installments or change the amount of such installments,
unless Lender agrees otherwise in writing.

 



Previous versions obsoletePage 4 of 9form HUD-94001-ORCF (Rev. 03/13)

 

 

(e)          Borrower acknowledges that the provisions of this Note relating to
prepayment restrictions and prepayment premiums are a material part of the
consideration for the Loan, and acknowledges that the terms of this Note are in
other respects more favorable to Borrower as a result of Borrower’s voluntary
agreement to such provisions.

 

(f)          If the Indebtedness is paid in full while insured under the
provisions of the National Housing Act, as amended, Borrower shall pay to Lender
such adjusted mortgage insurance premium as may be required by Program
Obligations.

 

(g)          All payments to reduce the principal balance hereunder, other than
regularly scheduled payments of principal, shall be made to Lender in
immediately available funds. Payments received after 3:00 p.m. will be deemed to
have been received on the next Business Day.

 

10.         Costs and Expenses. Borrower shall pay all expenses and costs,
including reasonable fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation and litigation (including appellate
litigation), incurred by Lender as a result of any default under this Note or in
connection with efforts to collect any amount due under this Note, or to enforce
the provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.

 

11.         Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note, the Borrower’s Security Instrument, or any of the other
Loan Documents, or otherwise afforded by applicable law, shall not be a waiver
of or preclude the exercise of any other right or remedy. The acceptance by
Lender of payment of all or any part of the Indebtedness after the due date of
such payment, or in an amount that is less than the required payment, shall not
be a waiver of Lender’s right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any right or remedy for
any failure to make prompt payment. Enforcement by Lender of any security for
the Indebtedness shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right or remedy available to Lender.

 

12.         Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower.

 

13.         Loan Charges. If any applicable law limiting the amount of interest
or other charges permitted to be collected from Borrower in connection with the
Loan is interpreted so that any interest or other charge provided for in any of
the Loan Documents, whether considered separately or together with other charges
provided for in any of the Loan Documents, violates that law, and Borrower is
entitled to the benefit of that law, then such interest or charge is hereby
reduced to the extent necessary to eliminate such violation. The amounts, if
any, previously paid to Lender in excess of the permitted amounts shall be
applied by Lender to reduce the Indebtedness. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all of the
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, shall be deemed to be
allocated and spread ratably over the stated term of this Note. Unless otherwise
required by applicable law, such allocation and spreading shall be effected in
such a manner that the rate of interest so computed is uniform throughout the
stated term of this Note.

 



Previous versions obsoletePage 5 of 9form HUD-94001-ORCF (Rev. 03/13)

 

 

14.         Commercial Purpose. Borrower represents that the Indebtedness is
being incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.

 

15.         Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.

 

16.         Governing Law; Consent to Jurisdiction and Venue.

 

(a)          This Note and the Borrower’s Security Instrument, if it does not
itself expressly identify the law that is to apply to it, shall be governed by
the laws of the jurisdiction in which the Land is located (the “Property
Jurisdiction”), except so long as the Loan is insured or held by HUD, federal
law will apply to HUD’s rights and remedies where state or local laws are
preempted by federal law.

 

(b)          Borrower agrees that any controversy arising under or in relation
to this Note or the Borrower’s Security Instrument shall be litigated
exclusively in the Property Jurisdiction except as, so long as the Loan is
insured or held by HUD and solely as to rights and remedies of HUD, federal
jurisdiction may be appropriate pursuant to any federal requirements. The state
courts, and with respect to HUD’s rights and remedies, federal courts and
Governmental Authorities in the Property Jurisdiction, shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Note, any security for the Indebtedness, or the Borrower’s Security
Instrument. Borrower irrevocably consents to service, jurisdiction, and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise.

 

17.         Rules of Construction. The captions and headings of the Sections of
this Note are for convenience only and shall be disregarded in construing this
Note. Any reference in this Note to a “Section” shall, unless otherwise
explicitly provided, be construed as referring, respectively, to a Section of
this Note. Use of the singular in this Note includes the plural and use of the
plural includes the singular. As used in this Note, the term “including” means
“including, but not limited to.”

 

18.         Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower or Borrower to Lender pursuant to
this Note shall be given in accordance with Section 31 of the Borrower’s
Security Instrument.

 



Previous versions obsoletePage 6 of 9form HUD-94001-ORCF (Rev. 03/13)

 

 

19.         Federal Remedies. In addition to any rights and remedies set forth
in the Borrower’s Regulatory Agreement, HUD has rights and remedies under
federal law so long as HUD is the insurer or holder of the Loan, including but
not limited to the right to foreclose pursuant to the Multifamily Mortgage
Foreclosure Act of 1981, as amended, 12 U.S.C. § 3701, et seq., as amended, when
HUD is the holder of this Note.

 

20.         Termination of HUD Rights and Remedies. At such time as HUD no
longer insures or holds this Note, (a) all rights and responsibilities of HUD
shall conclude, all mortgage insurance and references to mortgage insurance
premiums, all references to HUD, Ginnie Mae and Program Obligations and related
terms and provisions shall cease, and all rights and obligations of HUD shall
terminate; (b) all obligations and responsibilities of Borrower to HUD shall
likewise terminate; and (c) all obligations and responsibilities of Lender to
HUD shall likewise terminate; provided, however, nothing contained in this
Section 20 shall in any fashion discharge Borrower from any obligations to HUD
under the Borrower’s Regulatory Agreement or Program Obligations or Lender from
any obligations to HUD under Program Obligations, which occurred prior to
termination of the Contract of Insurance. The provisions of this Section 20
shall be given effect automatically upon the termination of the Contract of
Insurance or the transfer of this Note or the Borrower’s Security Instrument by
HUD to another party, provided that upon the request of Borrower, Lender or the
party to whom this Note or the Borrower’s Security Instrument has been
transferred, at no cost to HUD, HUD shall execute such documents as may be
reasonably requested to confirm the provisions of this Section 20.

 

21.         WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (a) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

See Attached Rider 1 TO HEALTHCARE FACILITY NOTE

 

[continued on following page]

 

Previous versions obsoletePage 7 of 9form HUD-94001-ORCF (Rev. 03/13)

 

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative as of
the date first above written.

 

      a Delaware limited liability company       By:  Summit Healthcare REIT,
Inc.,   a Maryland corporation   Its:   Manager

 

  By:     Name: _________   Title:

 

Previous versions obsoletePage 8 of 9form HUD-94001-ORCF (Rev. 03/13)

 

 

 

State of North Carolina Deed of Trust Note

 

_____________________

a Delaware limited liability company

to

LANCASTER POLLARD MORTGAGE COMPANY, LLC,

a Delaware limited liability company

 

FHA Project No.: 126-22125

 

Insured under §Section 232 pursuant to 223(f) of the National Housing Act, as
amended, and regulations published thereunder in effect on October 8, 2014

 

By: _________________________  Date: __________  , 20

[Title]

 

A total sum of $________________ has been approved for insurance hereunder by
HUD.

 

 

By:                                                                     Date:                         , 2014

[Title]

  

 

Previous versions obsoletePage 9 of 9form HUD-94001-ORCF (Rev. 03/13)

 

 

RIDER 1

TO

HEALTHCARE FACILITY NOTE

 

THIS RIDER TO HEALTHCARE FACILITY NOTE (this “Rider”) is attached to and made a
part of the Healthcare Facility Note (this “Note”) from ___________, a Delaware
limited liability company (“Maker”), to LANCASTER POLLARD MORTGAGE COMPANY, LLC,
a Delaware limited liability company, dated as of ____________.

 

Maker shall not have the right to prepay the indebtedness evidenced hereby, in
whole or in part, at any time prior to January 1, 2015. On or after January 1,
2015, Maker shall have the right to prepay the indebtedness evidenced hereby, in
whole or in part, subject to the terms hereof. Such prepayment only may be made
on the last business day of any calendar month and upon at least thirty (30)
days prior written notice to the holder of this Note, which notice shall specify
the date on which the prepayment is to be made, the principal amount of such
prepayment and the total amount to be paid. In the event of any prepayment of
principal at any time on or after January 1, 2015, Maker shall concurrently pay
to the holder of this Note (i) interest on the amount prepaid through and
including the last day of the month in which the prepayment is made and (ii) a
prepayment premium equal to the following designated percentages of the amount
of the principal of this Note to be so prepaid with respect to any prepayment
which occurs during the following indicated time periods:

 

Time of Prepayment  Prepayment     Premium  from January 1, 2015 through
December 31, 2015   10% from January 1, 2016 through December 31, 2016   9% from
January 1, 2017 through December 31, 2017   8% from January 1, 2018 through
December 31, 2018   7% from January 1, 2019 through December 31, 2019   6% from
January 1, 2020 through December 31, 2020   5% from January 1, 2021 through
December 31, 2021   4% from January 1, 2022 through December 31, 2022   3% from
January 1, 2023 through December 31, 2023   2% from January 1, 2024 through
December 31, 2024   1% from January 1, 2025 and thereafter   0%

 

Notwithstanding any prepayment prohibition imposed and/or penalty required by
this Note with respect to prepayments made prior to January 1, 2024, the
indebtedness may be prepaid in part or in full on the last or first day of any
calendar month without the consent of the mortgagee and without prepayment
penalty if HUD determines that prepayment will avoid a mortgage insurance claim
and is, therefore, in the best interest of the Federal Government.

 

[continued on following page]

 

Rider 1 to Healthcare Facility Note

 

 

 

  

IN WITNESS WHEREOF, the undersigned Maker has executed this Rider as of the date
first above written.

 

  MAKER:       ________________________,   a Delaware limited liability company
      By: Summit Healthcare REIT, Inc.,   a Maryland corporation   Its:  Manager

 

  By:     Name: _________   Title:

 

 

Rider 1 to Healthcare Facility Note

 



 

 

